UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.3 TO FORM 8-K/A Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 26, 2010 RECOVERY ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-152571 74-3231613 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1515 Wynkoop Street, Suite 200 Denver, CO (Address of Principal Executive Offices) (Zip Code) (303) 951-7920 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE The Company is filing this Amendment No. 3to Current Report on Form 8-K to amend its Current Report on Form 8-K filed on March 4, 2010 and its Current Reports on Form 8-K/A filed on August 12, 2010 and November 22, 2010 in order to include comments it received on its registration statement, including the restatement of its pro forma adjustments to weighted average shares to include the common shares issued to Hexagon Investments LLC. The unaudited pro forma condensed combined financial statements in the Company’s Current Report on Form 8-K/A filed on August 12, 2010 should not be relied upon. Item 1.01 Entry into a Material Definitive Agreement. As previously reported by the Company in its Current Report on Form 8-K filed with the Securities and Exchange Commission on March 4, 2010, on February 26, 2010, and on November 22, 2010 the Company completed the acquisition of the Wilke Field properties.This Current Report on Form 8-K/A amends the original report to provide the balance sheet as of December 31, 2009 and the statement of operations, members’ capital and cash flows for the year then ended of the Wilke Field,and the unaudited pro forma condensed combined financial statements of the Company for the year ended December 31, 2009. Item 9.01Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Audited balance sheet as of December 31, 2009, and statement of operations, members’ capital and cash flows for the year then ended, filed as Exhibit 99.1 hereto. (b) Pro forma financial information. Unaudited pro forma condensed combined financial statements of the Company for the year ended December 31, 2009, filed as Exhibit 99.2 hereto. (c) Shell company transactions. Not applicable. (d) Exhibits. Exhibit No. Identification of Exhibits Audited statements of revenues and direct operating expenses of the Wilke Field properties for the years ended December 31, 2008 and 2009. Unaudited pro forma condensed combined financial statements of the Company for the year ended December 31, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RECOVERY ENERGY, INC. Date:August 12, 2011 By: /s/ A. Bradley Gabbard A.Bradley Gabbard Chief Financial Officer
